[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                             SEPTEMBER 29, 2005
                                 No. 05-12170                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                      D. C. Docket No. 03-00923-CV-WSD-1

SUSAN KINGSLEY,
individually, as surviving spouse
of Scott Kingsley, Deceased, and
as Administratrix of the Estate of
Scott Kingsley, Deceased,

                                                              Plaintiff-
                                                              Counter-Defendant-
                                                              Appellant,

                                      versus

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY,

                                                                   Defendant-
                                                                   Counter-Claimant-
                                                                   Appellee.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (September 29, 2005)
Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

       Susan Kingsley (“Kingsley”) appeals the district court’s order granting

summary judgment in favor of State Farm Mutual Automobile Insurance Company

(“State Farm”) and denying her motion for partial summary judgment as

inappropriate.1

       Kingsley filed the instant suit seeking damages for State Farm’s alleged

tortious refusal to settle Kingsley’s claim against Donna Beam, State Farm’s

insured, after a car accident in which Kingsley’s husband was fatally injured. In

granting summary judgment in State Farm’s favor on Kingsley’s claim, the district

court concluded that State Farm: (1) did not know, nor should it reasonably have

known, that settlement within the Policy limits was possible; and (2) did not fail to

take sufficient steps to obtain a settlement within a reasonable time.

       Upon a de novo review of the record and consideration of the parties’ briefs,

we agree with the district court that there is no reasonable basis to conclude that


       1
         Kingsley devotes a substantial portion of her brief to an argument concerning the district
court’s April 14, 2003 order disallowing her Notice of Voluntary Dismissal. However, because
Kingsley did not cite this order in her Notice of Appeal, we do not have jurisdiction to reach the
merits of this issue. Fed. R. App. P. 3(c)(1)(B); see also Whetstone Candy Co. v. Kraft Foods
Co., 351 F.3d 1067, 1079-80 (11th Cir. 2003). In fact, at no point prior to filing her initial brief
did Kingsley challenge this order of the district court by way of a motion for reconsideration, a
motion to dismiss the complaint, or by seeking interlocutory review of the order. Instead,
Kingsley filed an answer to State Farm’s counterclaim, participated in discovery, and ultimately
filed an unsuccessful motion for partial summary judgment.

                                                 2
State Farm tortiously refused to settle Kingsley’s claim against its insured.

Accordingly, we affirm the district court’s order granting summary judgment in

State Farm’s favor and denying Kingsley’s motion for partial summary judgment.

      AFFIRMED.




                                           3